DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8, 12, 15, 16, 19, 20, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, 12, and 19-27 recite the limitation “a region according to the mammalian genomic region of SEQ ID NO:  1”. This limitation is considered indefinite because the term “according” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to nucleic acid sequences.  It is unclear if a region “according” the mammalian genomic region, is a fragment of SEQ ID NO: 1, or if it is a sequence “near” SEQ ID NO: 1 or something else.   In claim 1 it is further required that the amplicon comprises a CA and CG position “relative to SEQ ID NO: 2 or SEQ ID NO:  2.”  These sequences are longer than SEQ ID NO:  1 and although they share some identity with SEQ ID NO:  1 they are not comprised in SEQ ID NO:  1.  It is not clear, though, if the amplicon must actually comprise a fragment of any of SEQ ID NO:  1, SEQ ID NO:  2 or SEQ ID NO:  3 based on the claim construction.  SEQ ID NO:  1 is a naturally occurring genomic fragment and would not be present in genomic DNA that is isolated from a mammalian cell, but it is not clear how close an amplified sequence must be to be “a region according to the mammalian genomic region of SEQ ID NO:  1” and how much identity a fragment must have to any of the recited SEQ ID NO:  to “comprise” a dinucleotide position.  Further  the claim language is confusing because SEQ ID NO: 1 is a fragment of a naturally occurring genomic DNA sequence and this sequence no longer exists after the bisulfite treatment (step (a)).  Therefore it’s unclear how SEQ ID NO: 1 can be amplified in step (b).  Finally it’s unclear how the region according to the region of SEQ ID NO: 1 that is amplified can comprise a bisulfite convertible cytosine since all the cytosines would have been converted in step (a).  Clarification is requested. 

Claim 15 is drawn to “use of the kit according to claim 13 for identifying, quantifying, and/or monitoring non-classical monocytes in a mammal”. Claim 15 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 3 is confusing because it revers to “said at least on CpG” being in positions “according to SEQ ID NO:  1” but it is not clear how this relates to claim 1 as amended which recites that “the amplicon comprises…(CA) or…(CG) at a position…relative to SEQ ID NO:  2 or SEQ ID NO:  3.”  It’s not clear if the language in claim 3 adds to or further limits the claim and if so how.  
Claim 16 is drawn to “use of the oligomer or amplicon according to claim 14 for identifying, quantifying, and/or monitoring non-classical monocytes in a mammal”. Claim 16 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 19 recites “wherein said at least one CpG position is selected from CpG positions 39, 169, 206, and 242 in the bisulfite converted sequence according to SEQ ID NO: 2 or 3”. This recitation is confusing because it refers to “CpG” positions and the specification teaches that SEQ ID NO: 2 shows “TpG” specific relevant positions.  Therefore it is unclear why SEQ ID NO: 2 is even mentioned in the claim since it doesn’t related to CpGs.  Secondly the claims are confusing because CpG positions recited in claim 19 refer to the actual positions of SEQ ID NO: 1. This is in contrast to claim 3 where “CpG positions” has a different meaning. 
In cliam 28, the phrase “according to” is unclear because it is unclear if an amplicon “according to” a SEQ ID NO must comprise, consist of or be related in some undefined way to the SEQ ID NO: (such as similar to and to what degree?).  The phrase “according to” a SEQ ID NO is not defined in the specification and it is not a term with a well established meaning in this context.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 3-4, 6, 8, 12, 15, 19, 20, 28, 29 and 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek (WO 2014170497).
Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (p. 14, first full paragraph). The preferred cell-type specific markers are given in Table 4 (p. 21, line 2). Olek teaches that the regions disclosed in Tables 4, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).  It is noted that Table 4F contains markers for monocytes and their subtypes.  The ncMOC nm10 is identical to instant SEQ ID NO:  1 at positions 200-249, and is disclosed as a marker for “ncMOC nm10” and “ncMOC” appears to be an abbreviation for non-classical monocytes (see column headings and Figure 1, also).  The “discovery fragment” for the genomic region is given in the table.  The fragment is found within SEQ ID NO: 1 of the present application (see alignment below)

    PNG
    media_image1.png
    111
    653
    media_image1.png
    Greyscale

Olek further teaches the biological sample is obtained from a mammal (abstract). Thus Olek teaches a method comprising a) bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and b) producing an amplicon by amplifying from the bisulfite treated DNA a region of SEQ ID NO: 1,  wherein at least one cytosine-phosphate-guanine (CpG) position in the region corresponding to SEQ ID NO: 1 comprises bisulfite convertible cytosine. 
The fragment taught in Olek comprises CpG positions 206, 242, and 248 of SEQ ID NO:  1.   Olek also teaches that comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).   This includes positions 39, 89, 123, and 169, inherently.  
Insofar as instant claim 1 requires that the amplicon comprise a CA or a CG at a position selected from those listed “relative to SEQ ID NO:  2 or SEQ ID NO:  3” the fragment taught by Olek comprises these positions.  When it is bisulfite treated and amplified, it will have either CG or CA at these positions, depending on which strand is considered.  Furthermore, the claim does not require any additional portion of SEQ ID NO:  2 or 3 be present within the amplified fragment, only the CG or CA, with no required additional context from SEQ ID NO:  2 or SEQ ID NO:  3.  This is inherent to the amplification step disclosed by Olek.  
Olek et al. also teach practicing the method using a kit comprising for example, oligonucleotide for producing amplicons and bisulfite reagents (p. 116).  
Olek teaches that one can use bisulfite sequencing to determine the relative amount of bisulfite-convertible and/or non-bisulfite convertible DNA (p. 19, first full paragraph). Thus Olek teaches a method wherein the bisulfite convertible cytosine is detected by bisulfite sequencing.
Olek teaches that the biological sample is derived from a mammalian body fluid (p. 14, 2nd full paragraph). 
Olek teaches that the sample does not contain purified or enriched cells (p. 14, 2nd full paragraph). 
Olek teaches a method wherein the patient has cancer (p. 112 last paragraph). 
Olek teaches that the DNA sample is whole blood (p. 112 first paragraph and 128, last paragraph). 
The amplicons which are taught by Olek et al. include amplicons that are 500 base pairs upstream and downstream of the disclosed fragment, which is within SEQ ID NO:  2 and SEQ ID NO:  3, when bisulfite converted and amplified.  These are considered to be amplicons “according to” the recited SEQ ID NO since the reference teaches amplicons that reasonably can be considered to have a high degree of identity with the disclosed sequences and “according to” is not a defined phrase.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olek (WO 2014170497) in view of GenBank Record having Accession AL355512, Human DNA sequence from clone RP11-525A16 on chromosome 10, complete sequence, published 13 Dec 2012.  45 pages (obtained from https://www.ncbi.nlm.nih.gov/nuccore/al355512.22 on 7/14/2022) .  
The teachings of Olek are given previously in this office action and are fully incorporated here. 
Olek teaches a method including the bisulfite treating and producing an amplicon by amplifying from bisulfite treated DNA, in particular teaching a fragment of interest that is within the mammalian genomic region of SEQ ID NO:  1.  The fragment taught in Olek comprises CpG positions 206, 242, and 248 of SEQ ID NO:  1.   Olek also teaches that comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).   This includes positions 39, 89, 123, and 169 of SEQ ID NO:  1 inherently.  
  The reference does not teach a method that employs one of the oligonucleotides recited in claim 16.  
The genomic context comprising instant SEQ ID NO:  1 was known at the time of the invention.  The GenBank record provides a large region upstream and downstream of SEQ ID NO:  1, including SEQ ID NO:  1.  Instant SEQ ID NO:  1 is discloses as nucleotides 82917-83187 of this genomic context, and comprised within the region identified as Olek as including 500 base pairs upstream and downstream of the 50mer discovery fragment.  The 50mer discovery fragment, which is identical to a portion of SEQ ID NO:  1 is also in the GenBank Record.  
 	Instant SEQ ID NO:  2 and SEQ ID NO:  3 are two of four possible resulting strands that would exist after bisulfite treatment of SEQ ID NO:  1 with methylated cytosines In particular, it is a necessary property of bisulfite treatment that during bisulphite-treatment the DNA becomes non-complementary single strands with unmethylated C converted to T.   If this is amplified a new reverse strand is synthesized which has A opposite these converted to T sites. So, reverse strands have a seemingly G to A conversion.  This is the relationship between instant SEQ ID NO:  1 and SEQ ID NO:  2, at least for nucleotides 1-271 where instant SEQ ID NO:  1 ends, as is evident by comparing the sequences.  See below where Qy is SEQ ID NO:  1 and Db is SEQ ID NO:  2.     
 	
    PNG
    media_image2.png
    407
    768
    media_image2.png
    Greyscale

	Instant SEQ ID NO:  4-7 are primers that flank the 50mer identified by Olek et al.  (These align to nucleotides 1-22 of SEQ ID NO:  2, the complement of nucleotides 253-271 of SEQ ID NO:  2, nucleotides 180-208 of SEQ ID NO:  2, and the complement of nucleotides 249-279 of SEQ ID NO:  2), each of which are within the genomic region taught by Olek et al.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have designed primers for the bisulfite treated sequences taught by Olek et al. by selecting primer oligonucleotides that were within 500 base pairs of, and that flank the region of interest taught by Olek et al., and to select such primers that would hybridize to bisulfite treated DNA, as opposed to the native DNA itself.  One would have been motivated to select sequences that are near or flank the 50mer sequence taught by Olek et al. in order to provide reagents for detecting the fragment of interest in the patent.  
 	An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) Olek teaches bisulfite treating then amplifying the 50mer fragment , (ii) the complete context that the 50mer fragment lies within was known in the GenBank record, and (iii) methods for selecting primers were well known at the time of the invention. The combined teachings of the cited references would have suggested a finite number of possible PCR primer pairs that could be designed from the known genomic sequence including and surrounding the region of interest taught by Olek to the ordinary artisan, and the ordinary artisan would have expected predictable results in obtaining and using these oligonucleotides to amplify the region of interest.  Thus, absent any evidence of unexpected results with respect to particular primers capable of producing an the recited amplicon the method of claim 16 is prima facie obvious in view of the combined teachings of the cited references.


Response to Remarks
 	Any rejection or objection which is not reiterated has been overcome by amendment or cancellation of the claims. 
 	Applicant argues that the claims are amended to advance prosecution and overcome the 112(b).  The amended claims have been reviewed and new rejections under 112(b) are set forth herein. 
Applicant argues that claim 1 was amended to include the features of claim 19 which was not included in the rejection.   Review of the prior 102 and previously filed 102 makes evident that the subject matter of previously pending claim 19 is very clearly addressed in the rejection, for example when the rejection states “the fragment taught in Olek comprises CpG positions 206, 242, and 248 of SEQ ID NO:  1.   Olek also teaches that comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).   This includes positions 39, 89, 123, and 169, inherently.”  Therefore, upon review of the rejection it is evident that omitting claim 19 from the statement of rejection was a typographical error.  There is no question when reading the rejection in the prior office action that the subject matter of prior claim 19 is taught by Olek, with regard to the embodiment that referred to SEQ ID NO:  1.    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIET C SWITZER/Primary Examiner, Art Unit 1634